Citation Nr: 0502848	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chloracne, to include 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to December 
1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.  The Board first considered this appeal in August 
2002 and undertook development under its authority at that 
time; in October 2003, the Board remanded this appeal to the 
RO to complete development of the medical record.  All 
requested development was performed, but the RO continued the 
denial of the benefit sought on appeal.  As such, this matter 
is properly returned to the Board for appellate 
consideration.

The Board notes that all other issues appealed have been 
resolved and are no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam from July 
1968 to March 1970 and is presumed to have been exposed to 
herbicides including Agent Orange.

3.  The veteran was not diagnosed as having chloracne during 
service or within one year of his completion of service in 
the Republic of Vietnam.

4.  The veteran was diagnosed as having chloracne following 
an industrial accident in 1986.


CONCLUSION OF LAW

Chloracne was not incurred in or presumed to have been caused 
by active service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, chloracne is one of the 
diseases for which service-connection shall be presumed if 
the requirements of 38 C.F.R. Section 3.307(a)(6) are met 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. Sections 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e).  Chloracne or other 
acneform diseases consistent with chloracne must be shown to 
have manifest to a degree of ten percent disabling or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to 
May 7, 1975, and developed a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).  

Under the former statute, both the required service and the 
development of a disease associated with herbicide exposure 
were required for the presumption of exposure to herbicides to 
attach; under the current statute, only the requisite service 
is necessary for the presumption of herbicide exposure to 
attach.  The RO did not specifically address whether the 
presumption of herbicide exposure attached, as it denied the 
claim on the basis that chloracne - a disease presumed to be 
due to exposure to herbicides - was not incurred in or 
aggravated by service.

The evidence of record clearly shows that the veteran served 
in the Republic of Vietnam during the prescribed period and, 
as such, exposure to Agent Orange is presumed under the 
current law.  As the veteran's claim must fail on the basis 
specified by the RO, the Board concludes that there is no 
prejudice to the veteran by the Board considering this case 
at the present time without notifying him of this change in 
the law.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, in summary, in order for service connection to be 
granted for chloracne on a presumptive basis, there must be a 
definitive diagnosis of that disability within one year of 
the veteran's completion of service in the Republic of 
Vietnam.  Therefore, because the veteran completed service in 
Vietnam in March 1970, the evidence must show that chloracne, 
or another acneform disease consistent with chloracne, 
manifest to a degree of ten percent by March 1971, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.  
Alternatively, service connection may be granted on a direct 
basis if any currently diagnosed disability is shown to have 
begun during either the veteran's active service or as a 
consequence of that service.

The evidence of record shows that the veteran began service 
in the Republic of Vietnam in July 1968 and in December 1968 
he was treated for an infected sebaceous cyst behind his 
right ear.  There is no other mention of skin problems during 
service and the veteran underwent separation examination in 
December 1970.  The examining physician at that time noted a 
history of boils and mumps in childhood with no sequelae.  
There was no diagnosis of a skin disorder upon discharge from 
service.

In March 1980, the veteran presented for treatment with a 
private physician and complained of spots on the upper part 
of his torso and neck, relating that he had developed an 
itchy rash in those areas with exposure to the sun following 
his work with Agent Orange during service.  The veteran 
related that he did not participate in any treatment for his 
skin complaints.  The physician did not make a diagnosis at 
that time, but noted to check on Agent Orange.  There are no 
additional records from this physician.

The next treatment record is dated in January 1986 and 
reflects a diagnosis of chloracne on the right side of the 
neck.  The veteran worked as a laboratory technician at that 
time and the treatment note reflects that the "nature of the 
injury" was exposure to chlorine that had escaped while 
disconnecting piping.  There is no follow-up treatment 
records for the 1986 diagnosis of chloracne, however, a May 
1995 exit examination report completed by a physician upon 
the veteran's termination of employment as a laboratory 
technician includes a history of exposure to asbestos and 
numerous organic solvents with some toxic potential.  
Diagnostic impressions rendered at that time included actinic 
keratosis and rosacea.

In July 1997, the veteran advised VA that he experienced his 
first symptoms of chloracne, including a rash on his neck, 
face and hands, in the 1970's and was first treated for 
chloracne in 1986.  He underwent VA examination in August 
1997 and related the same history to the examiner, excluding 
any mention of the industrial accident involving chlorine in 
1986.  The examiner did not have the opportunity to review 
the veteran's claims folder and diagnosed chloracne as well 
as a history of basal cell resection of the hand and kerotoma 
of the left calf.  The examiner opined that the diagnosed 
chloracne was sequelae of Agent Orange exposure.

Treatment records dated in the 1990's through 2003 show 
treatment of a mass on the right side of the neck determined 
to be a lipoma, treatment of a non-pruritic rash on the back, 
boils in the groin area, folliculitis and furunculosis.  At 
one point, the veteran was tested to determine the nature of 
abnormal thyroid screening.  There is no current diagnosis of 
chloracne or any other acneform disease consistent with 
chloracne found in the veteran's treatment records.

The veteran testified before an RO hearing officer in 
September 2001, but elected not to give testimony on his 
claim of entitlement to service connection for chloracne.  He 
advised VA in August 2002 that he had had chloracne since 
Vietnam, that it started with a cyst behind his ear.

The veteran underwent VA examination in July 2004 and the 
examiner performed a complete review of the veteran's claims 
folder and electronic treatment records in conjunction with a 
physical examination of the veteran.  The examiner noted that 
the veteran had a history of having boils as a child, had a 
cyst behind his right ear treated during service, was 
discharged from service with no diagnosis of a skin disorder, 
and had a history of employment as a lab technician and as 
the head operator of distillation making chlorinated 
hydrocarbons from 1980 to 1994.  It was noted that the 
veteran had undergone Agent Orange examinations in 1997 and 
1998 and both times related a history of chloracne being 
diagnosed; neither examination resulted in a diagnosis of 
chloracne.  In conclusion, the examiner found that a 
diagnosis of chloracne was as likely as not, but that the 
disease was as likely as not a result of occupational 
exposure from 1980 to 1994 rather than during service.  The 
examiner noted the importance of the timing of the first 
diagnosis of record.

Given the evidence as outlined above, the Board finds that 
although the veteran had a cyst behind his right ear during 
service, there is no suggestion in the medical record that 
that lesion was chloracne or the beginning of chloracne.  The 
veteran did not have a diagnosed skin disorder at the time of 
his discharge from service nor was he diagnosed with 
chloracne or any other acneform disease consistent with 
chloracne within one year of his completion of service in the 
Republic of Vietnam.  The veteran was diagnosed as having 
chloracne after an industrial accident in 1986 and currently 
diagnosed acneform disease is medically related to either 
that accident and/or the veteran's post-service industrial 
chemical exposure from 1980 to 1994.  The one medical opinion 
of record relating the veteran's diagnosis of chloracne to 
his period of service is included in the August 1997 VA 
examination and that opinion is based on a history as related 
by the veteran with the specific exclusion of information 
surrounding post-service employment and the 1986 chlorine 
exposure with subsequent diagnosis of chloracne.  Because the 
veteran's treatment records clearly show post-service 
chemical exposure followed by a diagnosis of chloracne 
related to that exposure and the examining physician 
specifically noted that he did not have access to the 
veteran's claims folder, the Board finds that the medical 
opinion is based solely upon the history as related by the 
veteran.  As such, the Board is not bound to accept the 
medical opinion and does not accept the opinion because it is 
not based upon a complete picture of the veteran's history.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997).  Accordingly, 
the veteran's claim of entitlement to service connection for 
chloracne is denied on both direct and presumptive bases.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in October 1997, long before 
the VCAA was enacted, and the VCAA notice was first given to 
the veteran in December 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in December 2002 and again in June 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran had the opportunity to testify 
before an RO hearing officer in September 2001 with respect 
to the issue here on appeal and elected not to give any 
testimony on this issue.  The veteran specifically withdrew 
his request for a hearing before the Board in April 2001.

The Board notes that the veteran's representative, in its 
January 2005 Appellant's Brief, requested that this appeal be 
remanded in order to seek an additional medical opinion as to 
etiology of the diagnosed chloracne, stating that the medical 
opinion of record had some degree of uncertainty.  The Board 
finds that the medical opinion in question is supported by 
complete rationale and the medical record as a whole is 
sufficient upon which to properly adjudicate the claim 
presented on appeal.  Remanding this matter will only serve 
to delay a final decision as there appears to be no 
reasonable possibility that an additional opinion would aid 
in substantiating the claim.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for chloracne, to include as to due to 
exposure to Agent Orange, is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


